Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION

Status of Claims

Claims 1-17 are pending in this Office Action.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

1.	 Claims 1,8,10 and 15  are  rejected under 35 U.S.C 103 as being patentable over Rippel et al. (USPUB 20180176570) in view of Heewon Kim ( NPL  Doc. : “ Task-Aware Image Downscaling”, September 2018, Proceedings of the European Conference on Computer Vision (ECCV), 2018, Pages 1- 9) in further view of Smolyanskiy et al. (USPUB 20190295282).

As per claim 1,  Rippel et al. teaches An artificial intelligence (Al) decoding apparatus ( Paragraph [0025]- a client device 110 may include a decoder module 115 that is configured to decode content received through the network 120 from the DLBC system 130. In some scenarios, the decoder module 115 of the client device 110 receives instructions from the DLBC system 130 in order to appropriately decode the content.…” AND Paragraph [0030]) comprising: a memory storing one or more instructions ( storage of data taught within Paragraph [0030]) ; and a processor configured to execute the one or more instructions stored in the memory ( computer processor taught within Paragraphs [0118-0119])  to: obtain image data corresponding to a first image( FIG. 3A shows a input image  and Paragraphs [0027-0028]) , wherein the first image is AI-downscaled from an original image by an Al encoding apparatus by using a first deep neural network (DNN) ( downscale of image shown within FIG. 3A and Paragraphs [0040], [0042-0043]) , reconstruct a second image corresponding to the first image ( reconstruction of image taught within Paragraphs [0062] and [0068]) , 
Rippel et al. does not explicitly teach based on the image data, and obtain a third image, wherein the third image is AI-upscaled from the second image, by performing an operation between the second image and first parameters of filter kernels comprised in a second DNN by using the second DNN corresponding to the first DNN, wherein each of the first parameters is of a type integer, and the first parameters are determined as values associated with a second parameters of filter kernels comprised in the first DNN.  
Within analogous art, Heewon Kim teaches based on the image data, and obtain a third image, wherein the third image is AI-upscaled from the second image ( upscaling network within neural network  for images processing within multiple layer taught within Page 6- Fig. 2 AND Page 5 – 3.1 Formulation – “…Our ultimate goal is to study the optimal downscaling
function g : IHR 7→ ITAD with respect to the upscaling function f, which denotes
our task of interest. …The downscaling and upscaling functions g and f are both image-to-image mappings, and the input to g and the output of f are the same HR image IHR.
Thus, f and g are naturally modeled with a deep convolutional auto-encoder, each becoming the decoder and encoder part of the network….”)  , by performing an operation between the second image and first parameters of filter kernels comprised in a second DNN by using the second DNN corresponding to the first DNN  ( Page 3- 2.1 Image Super -Resolution ( SR) – “…These approaches include early methods that use interpolation…, which estimates filter kernels from local pixels/patch to the HR image pixel values with respect to the scaling factor. Interpolation-based methods are typically fast but yield blurry results….”) , 
	One of ordinary skill in the art would have been motivated to combine the teaching of Heewon Kim within the modified teaching of the Deep learning based on image encoding and decoding mentioned by Rippel et al. because the Task-Aware Image Downscaling mentioned Heewon Kim provides a system and method for implementing  auto encoding for improving restoration performance of image processing . 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Task-Aware Image Downscaling mentioned Heewon Kim within the modified teaching of the Deep learning based on image encoding and decoding mentioned by Rippel et al. for implementation of a system and method for auto encoding for improving restoration performance of image processing.
Combination of Rippel et al. and Heewon Kim does not explicitly teach wherein each of the first parameters is of a type integer, and the first parameters are determined as values associated with a second parameters of filter kernels comprised in the first DNN.  
However, within analogous art, Smolyanskiy et al. teaches wherein each of the first parameters is of a type integer ( Paragraph [0116]- “… In addition, the streaming microprocessors may include independent parallel integer and floating-point data paths to provide for efficient execution of workloads with a mix of computation and addressing calculations. …”), and the first parameters are determined as values associated with a second parameters of filter kernels comprised in the first DNN ( filter and kernel and DNN taught within Paragraph [0056]) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Smolyanskiy et al. within the combined modified teaching of the Deep learning based on image encoding and decoding mentioned by Rippel et al. because the Task-Aware Image Downscaling mentioned Heewon Kim because the Stereo depth estimation using deep neural networks mentioned by Smolyanskiy et al. provides a system and method for implementing  encoder/decorder within deep neural network architecture for computing  depth information of image data. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Stereo depth estimation using deep neural networks mentioned by Smolyanskiy et al.  within the combined modified teaching of the Deep learning based on image encoding and decoding mentioned by Rippel et al. and  the Task-Aware Image Downscaling mentioned Heewon Kim for implementation of a system and method for an encoder/decorder within deep neural network architecture for computing  depth information of image data.

As per claim 8, Rippel et al. teaches An artificial intelligence (Al) encoding ( Paragraph [0030]- “…the encoder module 140 and the ACR module 160 each train one or more machine learning models that are deployed when encoding an image. …” AND Paragraph [0064])  apparatus comprising: a memory storing one or more instructions( storage of data taught within Paragraph [0030]); and a processor configured to execute the one or more instructions stored in the memory ( computer processor taught within Paragraphs [0118-0119]) to: obtain a first image( FIG. 3A shows a input image  and Paragraphs [0027-0028]), wherein the first image is AI-downscaled from an original image ( downscale of image shown within FIG. 3A and Paragraphs [0040], [0042-0043]), 
Rippel et al. does not explicitly teach by performing an operation between the original image and first parameters of filter kernels comprised in a first deep neural network (DNN) by using the first DNN; and encode the first image, wherein each of the first parameters is of a type integer, and the first DNN corresponds to a second DNN configured to Al-upscale an image, and the first parameters are determined as values associated with a second parameters of filter kernels comprised in the second DNN. 
Within analogous art, Heewon Kim teaches by performing an operation between the original image and first parameters of filter kernels comprised in a first deep neural network (DNN) by using the first DNN ( Page 3- 2.1 Image Super -Resolution ( SR) – “…These approaches include early methods that use interpolation…, which estimates filter kernels from local pixels/patch to the HR image pixel values with respect to the scaling factor. Interpolation-based methods are typically fast but yield blurry results….”) , and the first DNN corresponds to a second DNN configured to Al-upscale an image ( upscaling network within neural network  for images processing within multiple layer taught within Page 6- Fig. 2 AND Page 5 – 3.1 Formulation – “…Our ultimate goal is to study the optimal downscaling
function g : IHR 7→ ITAD with respect to the upscaling function f, which denotes
our task of interest. ….The downscaling and upscaling functions g and f are both image-to-image mappings, and the input to g and the output of f are the same HR image IHR.
Thus, f and g are naturally modeled with a deep convolutional auto-encoder, each becoming the decoder and encoder part of the network….”),
	One of ordinary skill in the art would have been motivated to combine the teaching of Heewon Kim within the modified teaching of the Deep learning based on image encoding and decoding mentioned by Rippel et al. because the Task-Aware Image Downscaling mentioned Heewon Kim provides a system and method for implementing  auto encoding for improving restoration performance of image processing . 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Task-Aware Image Downscaling mentioned Heewon Kim within the modified teaching of the Deep learning based on image encoding and decoding mentioned by Rippel et al. for implementation of a system and method for auto encoding for improving restoration performance of image processing.
Combination of Rippel et al. and Heewon Kim does not explicitly teach encode the first image, wherein each of the first parameters is of a type integer, and the first parameters are determined as values associated with a second parameters of filter kernels comprised in the second DNN.
However, within analogous art, Smolyanskiy et al. teaches encode the first image( encoder taught within Paragraph [0044]) , wherein each of the first parameters is of a type integer( Paragraph [0116]- “… In addition, the streaming microprocessors may include independent parallel integer and floating-point data paths to provide for efficient execution of workloads with a mix of computation and addressing calculations. …”), and the first parameters are determined as values associated with a second parameters of filter kernels comprised in the second DNN( filter and kernel and DNN taught within Paragraph [0056]) .
	One of ordinary skill in the art would have been motivated to combine the teaching of Smolyanskiy et al. within the combined modified teaching of the Deep learning based on image encoding and decoding mentioned by Rippel et al. because the Task-Aware Image Downscaling mentioned Heewon Kim because the Stereo depth estimation using deep neural networks mentioned by Smolyanskiy et al. provides a system and method for implementing  encoder/decorder within deep neural network architecture for computing  depth information of image data. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Stereo depth estimation using deep neural networks mentioned by Smolyanskiy et al.  within the combined modified teaching of the Deep learning based on image encoding and decoding mentioned by Rippel et al. and  the Task-Aware Image Downscaling mentioned Heewon Kim for implementation of a system and method for an encoder/decorder within deep neural network architecture for computing  depth information of image data.

As per claim 10, Combination of Rippel et al. and  Smolyanskiy et al.  and Zhou et al. teach claim 9,
Combination of Rippel et al. and Smolyanskiy et al. and Zhou et al. does not explicitly teach wherein the first DNN is trained based on first loss information, which is generated by Al upscaling in the training of the second DNN , and second loss information, which is generated by Al downscaling in the training of the first DNN.
Within analogous art, Heewon Kim teaches wherein the first DNN is trained based on first loss information( Page 6- Fig. 2- upscaling network and loss terms) , which is generated by Al upscaling in the training of the second DNN ( deep convolutional autoencoder training and upscaling network taught within Page 6- “…Our final deep convolutional autoencoder model is composed of three parts: a downscaling network (encoder), a compression module, and an upscaling network (decoder). We jointly optimize all parts in an end-to-end manner, for the scaling factor of ×2….”) , and second loss information, which is generated by Al downscaling in the training of the first DNN ( page 5 – “…the downscaling and upscaling functions g and f are both image-to-image mappings, and the input to g and the output of f are the same hr image ihr. thus, f and g are naturally modeled with a deep convolutional auto-encoder, each becoming the decoder and encoder part of the network.let _f and _g be the parameters of the convolutional decoder and encoder f and g, respectively. with the training dataset of n images… as the loss function that can differ task by task,..”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Heewon Kim within the combined  modified teaching of the Deep learning based on image encoding and decoding mentioned by Rippel et al. and the Stereo depth estimation using deep neural networks mentioned by Smolyanskiy et al. and the Method and system for artificial intelligence based medical image segmentation mentioned by Zhou et al. because the Task-Aware Image Downscaling mentioned Heewon Kim provides a system and method for implementing  auto encoding for improving restoration performance of image processing . 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Task-Aware Image Downscaling mentioned Heewon Kim within the combined  modified teaching of the Deep learning based on image encoding and decoding mentioned by Rippel et al. and the Stereo depth estimation using deep neural networks mentioned by Smolyanskiy et al. and the Method and system for artificial intelligence based medical image segmentation mentioned by Zhou et al. for implementation of a system and method for implementing  auto encoding for improving restoration performance of image processing .

As per claim 15, Rippel et al. teaches An operating method of an artificial intelligence (Al) decoding apparatus ( Paragraph [0025]- a client device 110 may include a decoder module 115 that is configured to decode content received through the network 120 from the DLBC system 130. In some scenarios, the decoder module 115 of the client device 110 receives instructions from the DLBC system 130 in order to appropriately decode the content.…” AND Paragraph [0030]), the operating method comprising: obtaining image data corresponding to a first image( FIG. 3A shows a input image  and Paragraphs [0027-0028]), which is AI-downscaled from an original image by an Al encoding apparatus by using a first deep neural network (DNN) ( downscale of image shown within FIG. 3A and Paragraphs [0040], [0042-0043]) , reconstruct a second image corresponding to the first image ( reconstruction of image taught within Paragraphs [0062] and [0068]) ; reconstructing a second image corresponding to the first image ( reconstruction of image taught within Paragraphs [0062] and [0068]) ,
Rippel et al. does not explicitly teach based on the image data; and obtaining a third image, which is AI-upscaled from the second image, by performing an operation between the second image and first parameters of filter kernels comprised in a second DNN by using the second DNN corresponding to the first DNN, wherein each of the first parameters is of a type integer, and wherein the first parameters are determined as values associated by training with a second parameters of filter kernels comprised in the first DNN.  
Within analogous art, Heewon Kim teaches based on the image data; and obtaining a third image, which is AI-upscaled from the second image ( upscaling network within neural network  for images processing within multiple layer taught within Page 6- Fig. 2 AND Page 5 – 3.1 Formulation – “…Our ultimate goal is to study the optimal downscaling
function g : IHR 7→ ITAD with respect to the upscaling function f, which denotes
our task of interest….The downscaling and upscaling functions g and f are both image-to-image mappings, and the input to g and the output of f are the same HR image IHR.
Thus, f and g are naturally modeled with a deep convolutional auto-encoder, each becoming the decoder and encoder part of the network….”) , by performing an operation between the second image and first parameters of filter kernels comprised in a second DNN by using the second DNN corresponding to the first DNN  ( Page 3- 2.1 Image Super -Resolution ( SR) – “…These approaches include early methods that use interpolation…, which estimates filter kernels from local pixels/patch to the HR image pixel values with respect to the scaling factor. Interpolation-based methods are typically fast but yield blurry results….”) , 
	One of ordinary skill in the art would have been motivated to combine the teaching of Heewon Kim within the modified teaching of the Deep learning based on image encoding and decoding mentioned by Rippel et al. because the Task-Aware Image Downscaling mentioned Heewon Kim provides a system and method for implementing  auto encoding for improving restoration performance of image processing . 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Task-Aware Image Downscaling mentioned Heewon Kim within the modified teaching of the Deep learning based on image encoding and decoding mentioned by Rippel et al. for implementation of a system and method for auto encoding for improving restoration performance of image processing.
Combination of Rippel et al. and Heewon Kim does not explicitly teach wherein each of the first parameters is of a type integer, and wherein the first parameters are determined as values associated by training with a second parameters of filter kernels comprised in the first DNN.
However, within analogous art, Smolyanskiy et al. teaches wherein each of the first parameters is of a type integer ( Paragraph [0116]- “… In addition, the streaming microprocessors may include independent parallel integer and floating-point data paths to provide for efficient execution of workloads with a mix of computation and addressing calculations. …”), and wherein the first parameters are determined as values associated by training with a second parameters of filter kernels comprised in the first DNN ( filter and kernel and DNN taught within Paragraph [0056]) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Smolyanskiy et al. within the combined modified teaching of the Deep learning based on image encoding and decoding mentioned by Rippel et al. because the Task-Aware Image Downscaling mentioned Heewon Kim because the Stereo depth estimation using deep neural networks mentioned by Smolyanskiy et al. provides a system and method for implementing  encoder/decorder within deep neural network architecture for computing  depth information of image data. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Stereo depth estimation using deep neural networks mentioned by Smolyanskiy et al.  within the combined modified teaching of the Deep learning based on image encoding and decoding mentioned by Rippel et al. and  the Task-Aware Image Downscaling mentioned Heewon Kim for implementation of a system and method for an encoder/decorder within deep neural network architecture for computing  depth information of image data.

2.	 Claims 2,9 and 16 are  rejected under 35 U.S.C 103 as being patentable over Rippel et al. (USPUB 20180176570) in view of Heewon Kim ( NPL  Doc. : “ Task-Aware Image Downscaling”, September 2018, Proceedings of the European Conference on Computer Vision (ECCV), 2018, Pages 1- 9) in further view of Smolyanskiy et al. (USPUB 20190295282)and Zhou et al. (USPUB 20190205606).

As per claim 2, Combination of Rippel et al. and Heewon Kim and Smolyanskiy et al. teach claim 1, 
Combination of Rippel et al. and Heewon Kim and Smolyanskiy et al.  does not explicitly teach wherein the second DNN is a network trained jointly with the first DNN and trained based on an image obtained in training of the first DNN.
Within analogous art, Zhou et al. teaches  wherein the second DNN is a network trained jointly with the first DNN and trained based on an image obtained in training of the first DNN ( Paragraph [0059]-“…a deep neural network (DNN) architecture is jointly trained based on the ground truth segmentations (segmentation masks) and the priors generated for the training images. FIG. 4 illustrates a joint training framework for training a DNN architecture according to an embodiment of the present invention….”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Smolyanskiy et al. within the combined modified teaching of the Deep learning based on image encoding and decoding mentioned by Rippel et al. because the Task-Aware Image Downscaling mentioned Heewon Kim because the Stereo depth estimation using deep neural networks mentioned by Smolyanskiy et al. provides a system and method for implementing  encoder/decorder within deep neural network architecture for computing  depth information of image data. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Stereo depth estimation using deep neural networks mentioned by Smolyanskiy et al.  within the combined modified teaching of the Deep learning based on image encoding and decoding mentioned by Rippel et al. and  the Task-Aware Image Downscaling mentioned Heewon Kim for implementation of a system and method for an encoder/decorder within deep neural network architecture for computing  depth information of image data.

As per claim 9, Combination of Rippel et al. and Heewon Kim and Smolyanskiy et al. teach claim 8,
 Combination of Rippel et al. and Heewon Kim and Smolyanskiy et al.  does not explicitly teach wherein the first DNN is a network trained jointly with the second DNN and trained based on loss information obtained in training of the second DNN.  
Within analogous art, Zhou et al. teaches wherein the first DNN is a network trained jointly with the second DNN and trained based on loss information obtained in training of the second DNN( Paragraph [0059]-“…a deep neural network (DNN) architecture is jointly trained based on the ground truth segmentations (segmentation masks) and the priors generated for the training images. FIG. 4 illustrates a joint training framework for training a DNN architecture according to an embodiment of the present invention….”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Zhou et al.  within the combined modified teaching of the Deep learning based on image encoding and decoding mentioned by Rippel et al. and the Task-Aware Image Downscaling mentioned Heewon Kim and  the Stereo depth estimation using deep neural networks mentioned by Smolyanskiy et al. because the Method and system for artificial intelligence based medical image segmentation mentioned by Zhou et al. provides a system and method for implementing   computer-based artificial intelligence based segmentation of target structures.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Method and system for artificial intelligence based medical image segmentation mentioned by Zhou et al.  within the combined modified teaching of the Deep learning based on image encoding and decoding mentioned by Rippel et al. and  the Task-Aware Image Downscaling mentioned Heewon Kim and the Stereo depth estimation using deep neural networks mentioned by Smolyanskiy et al.  for implementation of a system and method for computer-based artificial intelligence based segmentation of target structures.

As per claim 16, Combination of Rippel et al. and Heewon Kim and Smolyanskiy et al. teach claim 15,
Combination of Rippel et al. and Heewon Kim and Smolyanskiy et al.  does not explicitly teach wherein the second DNN is a network trained jointly with the first DNN and trained based on an image obtained in training of the first DNN.  
Within analogous art, Zhou et al. teaches  wherein the second DNN is a network trained jointly with the first DNN and trained based on an image obtained in training of the first DNN ( Paragraph [0059]-“…a deep neural network (DNN) architecture is jointly trained based on the ground truth segmentations (segmentation masks) and the priors generated for the training images. FIG. 4 illustrates a joint training framework for training a DNN architecture according to an embodiment of the present invention….”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Zhou et al.  within the combined modified teaching of the Deep learning based on image encoding and decoding mentioned by Rippel et al. and the Task-Aware Image Downscaling mentioned Heewon Kim and  the Stereo depth estimation using deep neural networks mentioned by Smolyanskiy et al. because the Method and system for artificial intelligence based medical image segmentation mentioned by Zhou et al. provides a system and method for implementing   computer-based artificial intelligence based segmentation of target structures.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Method and system for artificial intelligence based medical image segmentation mentioned by Zhou et al.  within the combined modified teaching of the Deep learning based on image encoding and decoding mentioned by Rippel et al. and  the Task-Aware Image Downscaling mentioned Heewon Kim and the Stereo depth estimation using deep neural networks mentioned by Smolyanskiy et al.  for implementation of a system and method for computer-based artificial intelligence based segmentation of target structures.


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Allowable Subject Matter

3.          Claims 3,4,5,6,7,11,12,13,14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

4.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 

As to claim 3, prior art of record does not teach or suggest the limitation mentioned within claim 3: “…generate a first feature map by performing a first convolution operation between the second image and parameters of a first filter kernel, wherein a first layer among a plurality of layers comprises the first filter kernel, and the second DNN comprises the plurality of layers, obtain first result values by applying a first activation function to the first feature map, convert the first result values into first integer values included in a first pre-set range to obtain converted first integer values, and input the converted first integer values to a second layer, wherein the second layer follows the first layer among the plurality of layers, wherein each of the parameters of the first filter kernel is of the type integer.  ”

As to claim 4, Claim 4 depends on objected allowable claim 3, therefore the following claim is considered objected as allowable over prior art of record. 

As to claim 5, Claim 5 depends on objected allowable claim 4, therefore the following claim is considered objected as allowable over prior art of record.

As to claim 6, Claim 6 depends on objected allowable claim 3, therefore the following claim is considered objected as allowable over prior art of record.

As to claim 7, Claim 7 depends on objected allowable claim 3, therefore the following claim is considered objected as allowable over prior art of record.

As to claims 11 and 17, prior art of record does not teach or suggest the limitation mentioned within claims 11 and 17 : “…generate a first feature map by performing a first convolution operation between the original image and parameters of a first filter kernel, wherein the first filter kernel is included in a first layer among a plurality of layers, wherein each of the parameters of the first filter kernel is of the type integer, and wherein the first DNN comprises the plurality of layers, obtain first result values by applying a first activation function to the first feature map, convert the first result values into first integer values included in a pre- set range to obtain converted first integer values, and input the converted first integer values to a second layer, wherein the second layer follows the first layer among the plurality of layers.   ”

As to claim 12, Claim 12 depends on objected allowable claim 11, therefore the following claim is considered objected as allowable over prior art of record. 

As to claim 13, Claim 13 depends on objected allowable claim 11, therefore the following claim is considered objected as allowable over prior art of record.

As to claim 14, Claim 14 depends on objected allowable claim 11, therefore the following claim is considered objected as allowable over prior art of record.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S. ISMAIL whose telephone number is (571)272-9799 and Fax # (571)273-9799. The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/ If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR S ISMAIL/Primary Examiner, Art Unit 2637